Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to filing of the application on 5/8/20.  Since the initial filing, no claims have been amended, added, or canceled.  Thus, claims 1-20 are pending in the application.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“at least one structure configured to prevent substantially complete fluidic sealing” (claim 11, ln. 1-2; claim 13, ln. 1-2). The term “at least one structure” is considered a non-structural generic placeholder that simply serves as a substitute for the term “means” configured to prevent substantially complete fluidic sealing.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

4.	The term “the at least one structure configured to prevent substantially complete fluidic sealing” (claim 12, ln. 1-2) does not invoke 35 USC 112(f) because the further limitation of “a releasable porous pad” provides sufficient structure to perform the function of preventing substantially complete fluidic sealing.
Claim Objections
5.	Claims 1, 6, 8, and 16 are objected to because of the following informalities:  
Regarding claim 1, the phrase “together with pump” (ln. 6) should read      --together with the pump--.
Claim 6 is missing a period.
Claim 16 is missing a period.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the term “the majority of the mouthpiece” (ln. 14) lacks an antecedent basis. A suggestion for correction is --a majority of the mouthpiece--.
	Regarding claim 5, the term “the at least one slot” (ln. 1) is unclear whether the claim requires at least one slot. Claim 5 depends from claim 4. Claim 4 recites that the suction connector comprises “at least one groove or at least one slot” (ln. 1-2, emphasis added by examiner). Thus, claim 5 does not necessarily have “at least one slot” if the “at least one groove” is selected from claim 4. A suggestion for correction is --A device according to claim 4, wherein the suction connector comprises at least one slot and the at least one slot comprises a pinhole--.
	Regarding claim 6, the term “substantially entirely” (ln. 1) is unclear because the terms “substantially” and “entirely” contradict one another. If the mouthpiece is “entirely” made of thermoplastic elastomer, then 100% of the mouthpiece is made of thermoplastic elastomer. The word “entirely” is definitive and does not lend itself to an approximation. The mouthpiece is either entirely made of thermoplastic elastomer or it is not. For the purposes of examination, the limitation will be interpreted as the majority of the mouthpiece comprises a thermoplastic elastomer.
	Regarding claim 11, the term “the suction connector” (ln. 3) lacks an antecedent basis.

Any remaining claims are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 1-3, 8-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luzon et al (2013/0110014) in view of Fang (5,377,701).
	Regarding claim 1, Luzon discloses a lip-enhancement device (Fig. 1, device 100), comprising: a vacuum pump (Fig. 2, vacuum pump 204); a controller configured to control the vacuum pump (Fig. 2, controller 210); a pump housing structured to enclose 
	Luzon does not disclose the generally round rim having an elastomer outer surface, or that a majority of the mouthpiece comprises an elastomeric polymer.
	However, Fang teaches a sucking massage device for beauty treatment having a sucking lip (Fig. 1, sucking lip 1) that is detachable from the case for cleaning and replacing various other lips (Col. 2, ln. 1-6; see Fig. 1, sucking lip 1 is detachable from the body of the device via threads). Fang additionally teaches that the sucking lip can 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mouthpiece of Luzon to be removably mounted to the pump housing and made of an elastomeric polymer as taught by Fang in order to allow the mouthpiece to be cleaned and/or replaced by different types of mouthpieces while also providing a soft, comfortable surface for the lips of the user.
	Regarding claim 2, the modified lip-enhancing device of Luzon has the mouthpiece as reversibly mountable to the pump housing (Fang, col. 2, ln. 1-6, discloses that the sucking lip 1 is removable from the body of the device (i.e. “reversibly mountable”)).
	Regarding claim 3, the modified lip-enhancing device of Luzon has the mouthpiece-receiving side of the pump housing comprising a suction connector structured to fluidically couple the suction port of the mouthpiece with the vacuum pump when the mouthpiece is mounted to the pump housing (Luzon, [0045], discloses pneumatic interconnections that fluidically couple the vacuum pump 204 with the vacuum applicator aperture 106).
	Regarding claim 8, the modified lip-enhancing device of Luzon has the vacuum pump as structured such that it has a mechanically limited maximum pressure drop that it can sustain (Luzon, [0036], discloses that the vacuum level applied may be limited).

	Regarding claim 10, the modified lip-enhancing device of Luzon has the controller as configured to activate the vacuum pump for not longer than a predetermined time interval in a single instance (Luzon, [0036], discloses the operating time of the vacuum applicator being limited).
	Regarding claim 11, the modified lip-enhancing device of Luzon has at least one structure configured to prevent substantially complete fluidic sealing of at least one of the suction port of the bowl of the mouthpiece and the suction connector of the pump housing by a lip of a user (Luzon, Fig. 4, lip surface 107 is structured to prevent substantially complete fluidic sealing of the suction port; see [0056]-[0057]).
	Regarding claim 13, the modified lip-enhancing device of Luzon has the at least one structure configured to prevent substantially complete fluidic sealing of the at least one of the suction port and the suction connector including a structure integrally molded into the bowl (Luzon, Fig. 1, aperture 106 and nozzles 105 are structures to prevent complete fluid sealing and are integrally molded into the bowl).
	Regarding claim 14, the modified lip-enhancing device of Luzon has a single activation button (Luzon, Fig. 1, switch 212 is an activation button).
	Regarding claim 15, the modified lip-enhancing device of Luzon has a single activation button (Luzon, Fig. 1, switch 212), wherein when the vacuum pump is activated, the controller is configured to responsively de-activate the pump when the single activation button is pressed (Luzon, [0042], discloses de-activating the pump 
	Regarding claim 16, the modified lip-enhancing device of Luzon has the device as constructed to be easily and ergonomically held by a single hand of a user (Luzon, [0042], discloses the body 102 as being shaped to fit a human grip).
	Regarding claim 17, the modified lip-enhancing device of Luzon has the mouthpiece as structured and configured to have a curvature and an ergonomic shape that fits and/or conforms to the natural shape of a user's lips and face (Luzon, Fig. 1, lip surface 107 is curved and shaped to conform the a user’s lips; [0055] discloses applying the device to the lips, whereby the lip surface 107 would match or conform to the user’s lips).
	Regarding claim 18, the modified lip-enhancing device of Luzon has a power source contained within the pump housing (Luzon, Fig. 2, batteries 202).
	Regarding claim 19, the modified lip-enhancing device of Luzon has the generally round rim defining a generally oval shape (Luzon, Fig. 1, lip surface 107 is generally oval in shape).
Regarding claim 20, the modified lip-enhancing device of Luzon has the pump housing defining an arced shape from the mouthpiece-receiving side of the pump housing to an opposing end of the pump housing.
11.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Luzon in view of Fang, as applied to claim 1 above, and further in view of Terry et al (2011/0277756).

The modified lip-enhancement device of Luzon does not explicitly state that the elastomer is thermoplastic elastomer.
However, Terry teaches a mouthpiece comprising a thermoplastic elastomer having an antimicrobial surface ([0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the mouthpiece of the modified lip-enhancement device of Luzon to be constructed of a thermoplastic elastomer with an antimicrobial surface as taught by Terry in order to make the device more sanitary, compatible, and comfortable for the lip of the user.
Regarding claim 7, the modified lip-enhancement device of Luzon has the mouthpiece entirely comprising a thermoplastic elastomer (Terry, [0084], discloses the mouthpiece being made of thermoplastic elastomer, which would be implemented in the modified device of Luzon).
Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-4, and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 (maps to claims 1-4 of the pending claims), 4 (maps to claim 14 of the pending claims), 6 (maps to claim 15 of the pending claims), 7 (maps to claim 16 of the pending claims), and 12 (maps to claim 17 of the pending claims) of U.S. Patent No. 10,675,208. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are anticipated by the reference Patent claims.
14.	Claims 1-3, 8-12, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 (maps to claims 1-3, 11-12 of the pending claims), 2 (maps to claim 8 of the pending claims), 3 (maps to claim 9 of the pending claims), 5 (maps to claim 10 of the pending claims), 11 (maps to claim 14 of the pending claims), 13 (maps to claim 15 of the pending claims), 14 (maps to claim 16 of the pending claims), 17 (maps to claim 17 of the pending claims), 18 (maps to claim 18 of the pending claims), 19 (maps to claim 19 of the pending claims), and 21 (maps to claim 21 of the pending claims) of U.S. Patent No. 10,342,728. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are anticipated by the reference Patent claims.
Allowable Subject Matter
15.	Claims 4-5 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Regarding claims 4-5, the prior art of record does not disclose that the suction connector “comprises at least one groove or at least one slot” (claim 4, ln. 1-2) in combination with the remaining claim limitations.
	Regarding claim 12, the prior art of record does not disclose that the at least one structure to prevent substantially complete fluidic sealing of the at least one suction port and the suction connector “includes a releasable porous pad” (ln. 3).
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Goonetilleke (2016/0045389), Alexander et al (2016/0242989), Gomez (2014/0081183), and Ho (2013/0046211) disclose lip plumping devices.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785